Proceeding under article 78 of the CPLR to reviéw respondent’s determination dated August 28, 1972, which canceled petitioner’s liquor license, effective September 1, 1972. Determination modified, on the law, by reducing the penalty to a suspension for a period of 50 days. As so modified, determination confirmed, without costs. Since there was only one incident involved, 'which took place on August 7, 1971, the incident which resulted in a suspension in 1963 being too remote in time to be said to point to continued disorderly activity, we believe the punishment of cancellation was unduly harsh, disproportionate to the offense and an abuse of discretion (Matter of Show Boat of New Lebanon v. State Liq. Auth., 33 A D 2d 954). Accordingly, we exercise our power to reduce the penalty of cancellation to the period of suspension above stated (cf. Matter of Mitthauer v. Patterson, 8 N Y 2d 37; Matter of 103 Rest. v. New York State Liq. Auth., 32 A D 2d 542). Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.